

Exhibit 10.01
AMENDMENT NO. 2
Dated as of January 22, 2016
to
CREDIT AGREEMENT
Dated as of May 29, 2014
THIS AMENDMENT NO. 2 (this “Amendment”) is made as of January 22, 2016 by and
among Under Armour, Inc., a Maryland corporation (the “Company”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent’), under that certain Credit
Agreement dated as of May 29, 2014 by and among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto (together with the Company,
the “Borrowers”), the Lenders and the Administrative Agent (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement” and, the Credit Agreement as amended by this Amendment, the “Amended
Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to provide additional revolving commitments under and
make certain amendments to, the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is amended to delete the reference to “Amendment No. 1 Effective Date”
appearing therein and replace such reference with “Amendment No. 2 Effective
Date”.
(b)    The definition of “Issuing Bank” set forth in Section 1.01 of the Credit
Agreement is amended to delete the reference to “JPMorgan Chase Bank, N.A. and”
appearing therein and replace such reference with “JPMorgan Chase Bank, N.A.,
PNC Bank, National Association”.
(c)    The definition of “Loan Documents” set forth in Section 1.01 of the
Credit Agreement is amended to delete the reference to “any Letter of Credit
applications now” appearing therein and replace such reference with “any Letter
of Credit applications and any agreements between the Borrower and an Issuing
Bank regarding such Issuing Bank’s Letter of Credit Commitment or the






--------------------------------------------------------------------------------



respective rights and obligations between the Borrower and such Issuing Bank in
connection with the issuance of Letters of Credit now”.
(d)    The definition of “Revolving Commitment” set forth in Section 1.01 of the
Credit Agreement is amended to amend and restate the final two sentences thereof
to read as “The amount of each Lender's Revolving Commitment as of the Amendment
No. 2 Effective Date is set forth on Schedule 2.01, or in the applicable
documentation pursuant to which such Lender shall have assumed its Revolving
Commitment pursuant to the terms hereof, as applicable. As of the Amendment No.
2 Effective Date, the aggregate amount of the Revolving Lenders’ Revolving
Commitments is $1,250,000,000.”
(e)    Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:
“2015 Term Loan Maturity Date” means May 29, 2019.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.
“Amendment No. 2 Effective Date” means January 22, 2016.
“Delayed Draw Term Loan Maturity Date” means January 22, 2021, as extended (in
the case of each Delayed Draw Term Lender consenting thereto) pursuant to
Section 2.25.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Initial Term Loan Maturity Date” means January 22, 2021, as extended (in the
case of each Initial Term Lender consenting thereto) pursuant to Section 2.25.



2

--------------------------------------------------------------------------------



“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each Issuing Bank’s Letter of Credit Commitment as of the Amendment No. 2
Effective Date is set forth on Schedule 2.06, or if an Issuing Bank has entered
into an Assignment and Assumption, the amount set forth for such Issuing Bank as
its Letter of Credit Commitment in the Register maintained by the Administrative
Agent.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Revolving Credit Maturity Date” means January 22, 2021, as extended (in the
case of each Revolving Lender consenting thereto) pursuant to Section 2.25.
(f)    Section 2.01 of the Credit Agreement is amended to restate the last two
sentences at the end thereof in their entirety as follows:
Upon the effectiveness of Amendment No. 2 to this Agreement, the aggregate
outstanding principal amount of the Initial Term Loans as of the Amendment No. 2
Effective Date is $123,750,000, and the aggregate outstanding principal amount
of the Delayed Draw Term Loans as of the Amendment No. 2 Effective Date is
$87,500,000, and the aggregate outstanding principal amount of the 2015 Term
Loans as of the Amendment No. 2 Effective Date is $0. Each Term Lender’s
respective portion of the Initial Term Loans, the Delayed Draw Term Loans and
the 2015 Term Loans on the Amendment No. 2 Effective Date is set forth on
Schedule 2.01.
(g)    Section 2.03 of the Credit Agreement is amended to delete the phrase “by
telephone in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time,” appearing therein and replace such phrase with “by telephone in the
case of an ABR Borrowing, not later than 1:00p.m., New York City time,”.
(h)    Section 2.05(a) of the Credit Agreement is amended to delete the phrase
“agrees to make” appearing therein and replace such phrase with “may in its sole
discretion make”.
(i)    Section 2.06(b) of the Credit Agreement is amended to restate the last
sentence thereof and to insert a new sentence at the end thereof as follows:
A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to Sections
2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$50,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit issued by any
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by such Issuing Bank that have not yet been reimbursed by or on behalf of
the Borrower at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment and (iii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not



3

--------------------------------------------------------------------------------



exceed the aggregate Revolving Commitments. The Company may, at any time and
from time to time, reduce the Letter of Credit Commitment of any Issuing Bank
with the consent of such Issuing Bank; provided that the Company shall not
reduce the Letter of Credit Commitment of any Issuing Bank if, after giving
effect of such reduction, the conditions set forth in the immediately preceding
clauses (i) through (iii) shall not be satisfied.
(j)    Section 2.07(a) of the Credit Agreement is amended to delete the phrase
“denominated in Dollars, by 1:00 p.m., New York City time,” appearing therein
and replace such phrase with “denominated in Dollars, by 2:00 p.m., New York
City time,”.
(k)    Section 2.10(a) of the Credit Agreement is amended to restate the
penultimate sentence thereof in its entirety as follows:
The Company shall repay (i) the Initial Term Loans in equal installments of
$3,750,000 on the last day of each June, September, December and March ending on
or after June 30, 2014 and (ii) the Delayed Draw Term Loans in equal
installments of $2,500,000 on the last day of each June, September, December and
March commencing with the first fiscal quarter ending immediately after the date
of funding of the Delayed Draw Term Loans, in each case as adjusted from time to
time pursuant to Section 2.11(a).
(l)    Section 9.01(a) of the Credit Agreement is amended to (1) delete the
“and” at the end of clause (iv) thereof, (2) re-designate clause (v) thereof as
clause (vi) thereof and (3) insert a new clause (v) therein immediately
following clause (iv) thereof as follows:
(v)    if to PNC Bank, National Association in its capacity as an Issuing Bank,
to it at PNC Bank, National Association 500 First Avenue, P7-PFSC-02-T,
Pittsburgh, PA 15219, Attention of Samantha Krill/Under Armour Syndicated Loan
(Email: loccentralizedunit@pnc.com); and
(m)    The aggregate outstanding principal amounts of the Term Loans as of the
Amendment No. 2 Effective Date are set forth on Schedule 2.01 attached hereto.
The outstanding Term Loans held by certain of the Lenders immediately prior to
the effectiveness of this Amendment are hereby deemed reallocated, sold,
assigned and transferred to the applicable Lenders as individually set forth on
Schedule 2.01 attached hereto, and, accordingly, such applicable Lenders’
holding of the Term Loans, on the Amendment No. 2 Effective Date and upon the
effectiveness of this Amendment, are set forth on Schedule 2.01 attached hereto.
(n)    Section 2.25(a) of the Credit Agreement is amended to delete the phrase
“request that each Lender extend such Lender’s Revolving Credit Maturity Date,
Initial Term Loan Maturity Date, Delayed Draw Term Loan Maturity Date or 2015
Term Loan Maturity Date, as the case may be” appearing therein and replace such
phrase with “request that each Lender extend such Lender’s Revolving Credit
Maturity Date, Initial Term Loan Maturity Date or Delayed Draw Term Loan
Maturity Date, as the case may be”.
(o)    Section 2.25(d) of the Credit Agreement is amended to delete the phrase
“(in the case of any extension of the Initial Term Loans)” appearing therein and
replace such phrase with “(in the case of any extension of the Initial Term Loan
Maturity Date)”.
(p)    Section 2.25(d) of the Credit Agreement is further amended (i) to delete
the phrase “or as a “2015 Term Lender” (in the case of any extension of the 2015
Term Loan Maturity Date)”



4

--------------------------------------------------------------------------------



appearing therein and (ii) to delete the phrase “or 2015 Term Loans” appearing
therein.
(q)    Article VII of the Credit Agreement is amended to delete the phrase
“(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately” appearing therein and replace such phrase with “(i) terminate the
Commitments (and the Letter of Credit Commitments), and thereupon the
Commitments (and the Letter of Credit Commitments) shall terminate immediately”.
(r)    Article VII of the Credit Agreement is further amended to delete the
phrase “the Commitments shall automatically terminate” appearing therein and
replace such phrase with “the Commitments (and the Letter of Credit Commitments)
shall automatically terminate”
(s)    Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.01 attached hereto.
(t)    A new Schedule 2.06 is added to the Credit Agreement in the form of
Schedule 2.06 attached hereto.
(u)    HSBC Bank USA, National Association is hereby designated as a
Co-Documentation Agent in respect of the credit facilities evidenced by the
Credit Agreement as amended hereby. Accordingly, (i) the cover page of the
Credit Agreement is amended to add a reference to HSBC Bank USA, National
Association as a Co-Documentation Agent, (ii) the introductory paragraph to the
Credit Agreement is amended to add a reference to HSBC Bank USA, National
Association as a Co-Documentation Agent and (iii) the definition of
“Co-Documentation Agent” in Section 1.01 of the Credit Agreement is amended to
add a reference to HSBC Bank USA, National Association as a Co-Documentation
Agent.
2.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 2 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by the Borrowers, the Lenders, each Revolving Lender
increasing its Revolving Commitment pursuant to this Amendment, each Issuing
Bank, the Swingline Lender and the Administrative Agent and (ii) the Consent and
Reaffirmation attached hereto duly executed by the Subsidiary Guarantors.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 2 Effective Date) of (i) Fried, Frank, Harris, Shriver & Jacobson LLP,
counsel for the Loan Parties, and (ii) the General Counsel of the Company, each
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel and covering such matters relating to the Loan Parties, the Loan
Documents, this Amendment or the Transactions as the Administrative Agent shall
reasonably request. The Company hereby requests such counsels to deliver such
opinions.
(c)    The Administrative Agent shall have received (i) a certificate signed by
the Chief Executive Officer, a Vice President or a Financial Officer of the
Company certifying that, after giving effect to this Amendment, the Company is
in compliance with the covenants contained in Section 6.07 of the Credit
Agreement and (ii) such other documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Loan Parties, the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the



5

--------------------------------------------------------------------------------



Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received, for the account of each
applicable Lender party hereto that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an upfront fee in an amount equal to the amount previously disclosed to
the Lenders.
(e)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable out-of-pocket
expenses (including reasonable out-of-pocket fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment and the other Loan
Documents, and for which invoices have been presented at least one (1) Business
Day prior to the Amendment No. 2 Effective Date.
(f)    The Administrative Agent shall have received from the Company a
prepayment in respect of the 2015 Term Loans in an amount such that the
aggregate outstanding principal amount of the 2015 Term Loans is equal to $0
(and the parties hereby acknowledge and agree that this Amendment satisfies the
notice requirement in respect of such prepayment as required by Section 2.11(a)
of the Credit Agreement).
(g)    The Administrative Agent shall have administered such reallocations,
sales, assignments, transfers (or other relevant actions in respect) of each
Lender’s Applicable Percentage of the relevant Class of Credit Exposure under
the Credit Agreement as are necessary in order that each relevant Class of
Credit Exposure with respect to such Lender reflects such Lender’s Applicable
Percentage of such Class of Credit Exposure under the Credit Agreement as
amended hereby. The Company hereby agrees to compensate each Lender for any and
all losses, costs and expenses incurred by such Lender in connection with the
sale and assignment of Eurocurrency Loans and the reallocation described in this
clause (g), in each case on the terms and in the manner set forth in Section
2.16 of the Credit Agreement unless such compensation is waived by the
applicable Lender in its sole discretion.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
liquidation, reconstruction, moratorium or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and except to the extent
that availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement (other than, with respect to any Loan the proceeds of which are being
used to refinance maturing commercial paper issued by the Company, Sections
3.04(b) and 3.06) are true and correct in all material respects (or in all
respects in the case of any representation or warranty qualified by materiality
or Material Adverse Effect); provided that any such representation or warranty
that by its express terms is made as of a specific date is true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by materiality or Material Adverse Effect) as of such specific date.



6

--------------------------------------------------------------------------------



4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]



7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


 
UNDER ARMOUR, INC.,
 
as a Borrower


 
 
 
By: /s/ David Bergman              

 
Name: David Bergman
 
Title: Vice President, Corporate Controller and Assistant Treasurer
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
individually as a Lender, as an Issuing Bank, as the Swingline Lender and as
Administrative Agent
 
 
 
By: /s/ James A. Knight                               
 
Name: James A. Knight
 
Title: Vice President
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as an Issuing Bank and as a Lender
 
 
 
By: /s/ John E. Hehir                                      
 
Name: John E. Hehir
 
Title: Senior Vice President
 
 
 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
By: /s/ Mary K. Giermek                                 
 
Name: Mary K. Giermek
 
Title: Senior Vice President
 
 
 
SUNTRUST BANK,
 
as a Lender
 
 
 
By: /s/ Daniel L. Nichols                                   
 
Name: Daniel L. Nichols
 
Title: Vice President





--------------------------------------------------------------------------------



 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Patrick M. Moore                                    
 
Name: Patrick M. Moore
 
Title: Sr. Vice President
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ John P. Treadwell, Jr.                                
 
Name: John P. Treadwell, Jr.
 
Title: Vice President
 
 
 
BRANCH BANKING & TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ Glenn A. Page                                            
 
Name: Glenn A. Page
 
Title: Senior Vice President
 
 
 
MANUFACTURERS AND TRADERS TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ Erica S. Cariello                                         
 
Name: Erica S. Cariello
 
Title: Vice President
 
 
 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
By: /s/ David Kee                                                   
 
Name: David Kee
 
Title: Managing Director





--------------------------------------------------------------------------------



 
CITIBANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Robert J. Kane                                           
 
Name: Robert J. Kane
 
Title: Vice President
 
 
 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
By: /s/ Rebecca Kratz                                            
 
Name: Rebecca Kratz
 
Title: Authorized Signatory
 
 
 
REGIONS BANK,
 
as a Lender
 
 
 
By: /s/ Brand Hosford                                             
 
Name: Brand Hosford
 
Title: Vice President





--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement dated as of May 29, 2014 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Under Armour, Inc., the Foreign Subsidiary Borrowers from time to time
party thereto, the financial institutions from time to time party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 2 is dated as of January 22, 2016
(the “Consent and Amendment”). Capitalized terms used in this Consent and
Reaffirmation and not defined herein shall have the meanings given to them in
the Credit Agreement. Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Credit Agreement and any
other Loan Document executed by it and acknowledges and agrees that such Credit
Agreement and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above‑referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment.
Dated: January 22, 2016
[Signature Page Follows]




--------------------------------------------------------------------------------



UNDER ARMOUR RETAIL, INC.




By:  /s/ David Bergman      
Name: David Bergman
Title: President
 
 
MYFITNESSPAL, INC.




By:  /s/ David Bergman      
Name: David Bergman
Title: Treasurer





--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS
LENDER
REVOLVING
COMMITMENT
OUTSTANDING INITIAL TERM LOANS AS OF
AMENDMENT NO. 2 EFFECTIVE DATE
OUTSTANDING DELAYED DRAW TERM LOANS AS OF
AMENDMENT NO. 2 EFFECTIVE DATE
OUTSTANDING
2015 TERM LOANS
AS OF
AMENDMENT NO. 2 EFFECTIVE DATE
JPMORGAN CHASE BANK, N.A.


$164,670,658.67




$16,302,395.21




$11,526,946.12




$0


PNC BANK, NATIONAL ASSOCIATION


$164,670,658.68




$16,302,395.21




$11,526,946.11




$0


BANK OF AMERICA, N.A.


$128,314,798.97




$12,703,165.10




$8,982,035.93




$0


SUNTRUST BANK


$128,314,798.97




$12,703,165.10




$8,982,035.93




$0


WELLS FARGO BANK, NATIONAL ASSOCIATION


$128,314,798.97




$12,703,165.10




$8,982,035.93




$0


HSBC BANK USA, NATIONAL ASSOCIATION


$128,314,798.97




$12,703,165.10




$8,982,035.93




$0


BRANCH BANKING & TRUST COMPANY


$86,077,844.31




$8,521,706.59




$6,025,449.10




$0


CITIBANK, N.A.


$86,077,844.31




$8,521,706.59




$6,025,449.10




$0


SUMITOMO MITSUI BANKING CORPORATION


$64,157,399.51




$6,351,582.53




$4,491,017.96




$0


MANUFACTURERS AND TRADERS TRUST COMPANY


$64,157,399.49




$6,351,582.55




$4,491,017.96




$0


REGIONS BANK


$64,157,399.49




$6,351,582.55




$4,491,017.96




$0


GOLDMAN SACHS BANK USA


$42,771,599.66




$4,234,388.37




$2,994,011.97




$0


AGGREGATE REVOLVING COMMITMENTS AND OUTSTANDING TERM LOANS AS OF THE AMENDMENT
NO. 2 EFFECTIVE DATE
$1,250,00,000.00




$123,750,000.00




$87,500,000.00




$0









--------------------------------------------------------------------------------



SCHEDULE 2.06
LETTER OF CREDIT COMMITMENTS
LENDER
LETTER OF CREDIT
COMMITMENT
 
JPMORGAN CHASE BANK, N.A.


$25,000,000


 
PNC BANK, NATIONAL ASSOCIATION


$25,000,000


 



